 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeaver-Beatty Motor Co.andRetail Clerks International Asso-ciation,Local No.454,AFL,Petitioner.Case No. 30-RC-991.April 7,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clyde F. Waers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c). (1) and Section 2 (6) and (7).of the Act.4.The Petitioner seeks a unit composed of all new and used carsalesmen.The Employer contends that the appropriate unit forpurposes of collective bargaining should include all employees. Inthe alternative, the Employer urges as appropriate a unit of (1) allemployees excluding mechanics, metal and paint men, lubricationmen, trim men, and car jockeys in the service department; or (2) allemployees in the new and used car departments and the service sales-men, parts salesmen, and contract clerks, excluding all other employ-ees; or (3) all employees in the new and used car departments; or (4)all new and used car- salesmen, service salesman, parts salesmen, andcontract clerks.The Employer is engaged in the sale and servicing of new and usedautomobiles.Its operations are divided administratively into fivedepartments, each under the supervision of a department manager.The approximately 15 new and used car salesmen here sought areassigned to the Employer's new and the used car departments.Work-ing under the direction of the general sales manager and the usedcar sales managers, they perform the customary work of automobilesalesmen, i. e., demonstrating, selling, and delivering automobiles,1In accordance with the agreement of the parties, the Employer's petition to revoke asubpena duces tecumwas referred to the Board for ruling.The Petitioner,by means ofthe subpena,seeks to have the Employer produce all purchase and sale records,payrollrecords, rules,regulations,instructions to employees,and other records. It contends thatsuch records will show that the Employer meets current Board's jurisdictional standardsand that the unit it seeks is appropriate.As the existing record shows that the Employermeets current jurisdictional standards,and as there is sufficient evidence already In therecord to determinethe appropriateunit,we find that the additional records sought areunnecessaryfor a proper determinationof the issues here presented.Accordingly, wehereby revoke thesubpena duces tecum.2lnterboroChevrolet Co, Inc,111 NLRB 783;Wilson-Oldsmobile,110 NLRB 534.112 NLRB No. 9. WEAVER-BEATTY MOTOR CO.61preparing necessary affidavits and papers to completesales transac-tions, transferring automobile titles, and arranging credit.The record shows that, on occasion, the salesmen may change a bat-tery, wash a car, or perform other minor mechanical repairs on anautomobile to facilitatesales.They come in contact, on occasion,with service personnel and with the office and clerical employees. Inaddition, certain office clerical employees prepare and type documentsnecessary for the completion of sales by the automobile salesmen.Onthe other hand, the record shows that the duties and working condi-tions of the new and used car salesmen are markedly different fromother employees. In these respects the record shows that automobilesalesmen, unlike other employees, spend only approximately one-thirdof their working time selling on the floor of the Employer's premises,and the balance of their time is spent in selling activities away fromthe Employer's premises.They also work nights and on Saturdayafternoon when the remainder of the employees are not on duty.The new and used car salesmen also differ from other employees inthat they are paid on a commission basis only; do not receive paidvacations; and are required to be licensed and bonded in conformancewith the Colorado statutes. In addition, all new and used car salesmenare required to attend regularly scheduled sales meetings which otherrank-and-file employees do not normally attend.The Employer argues, in pertinent part, that (1) its operations aresimilar to those of a retail sales and service store and the Board shouldfollow its policy with respect to retail stores and -include all of theemployees in the unit; (2) if the Board excludes the mechanics andother service personnel, it should include certain office clerical em-ployees as it includes office clericals in selling units; and (3) at thevery least, all selling employees, including service salesmen and partssalesmen, should be included.As to the Employer's contention that the unit shouldinclude allof its employees, the Board rejected a similar contention inBabbMotors,108 NLRB 1140, and found that "there is a marked differencein the duties and working conditions of salesmen and office clericalsfrom those of the service department employees," in automobile salesand service agencies.There, the Board excluded salesmen and officeclerical employees from a unit of service department employees. Inview of the Board's findings inBabb Motors,and on the basis of thisrecord, we shall exclude the service department employees and themechanics and other service personnel assigned to the new and the usedcar departments 3 from the unit herein found appropriate.Similarly, the record shows a "marked difference" in the duties andworking conditions of new and used car salesmen and of the office8 The service personnel assigned to the new car department and to the used car depart-ment include 3 new car get-ready men,polisher,undersealer,4 used car reconditioningmechanics,3 used car cleaners, 2 general utility employees,and a shag boy. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees whom the Employer would also include. The sales-men, unlike office clerical employees, devote substantially all of theirtime to the sale of automobiles, spend only approximately one-thirdof their time on the floor of the Employer's premises, are paid on acommission basis only, do not receive paid vacations, are required tobe licensed and bonded by the State of Colorado, attend regular salesmeetings, and are separately supervised by the general sales managerand the used car sales managers' In view of the foregoing, and onthe basis of the entire record, we shall exclude the office clerical em-ployees from the unit herein found appropriate.The Employer would also include the service salesmen and partssalesmen.The four service salesmen, working under the supervisionof the service manager, meet customers seeking repair work, talk tocustomers regarding what repairs are necessary, and, on occasion,deliver automobiles to various areas in the Employer's garage.Asthe record shows that the service salesmen are an integral part of theservice department which we have already excluded, and as they donot appear to have substantial interests in common with the auto-mobile salesmen, we shall exclude the service salesmen from the unitherein found appropriate.5The 3 parts and accessories departmentsalesmen along with 2 inventory clerks and a shipping clerk comprisethe parts and accessories department.Working under the supervisionof the parts and accessories department manager, the parts and acces-sories salesmen sell accessories and parts to customers, deliver partsand accessories to the mechanics in the service department and toservice personnel in the new and the used car departments, and keeprecords of the stock.As it appears that the Employer's parts andaccessories department salesmen have interests closely allied withthose of the service department employees whom we have already ex-cluded, and as it does not appear that they have substantial interestsin common with those of the automobile salesmen, we shall excludethem from the unit herein found appropriatesThe Petitioner contends that Herb Divoll, who acts as part-timesalesman, has other duties of an executive and supervisory characterand should be excluded from the unit. The record shows that Divoll,unlike other salesmen, receives a salary of $125 per month in addi-tion to his regular commissions on the stiles of automobiles, spendsapproximately 20 percent of his time in advertising work for the Em-ployer, approves automobile appraisals, and, on occasion, presidesover sales meetings.However, the record does not affirmatively show4Althoughit appearsthatthree contract clerks, assigned to the new car department,may be supervised, on occasion,by the general sales manager,it also appearsthat theywork under the supervision of the office manager.sSeeManna Motor Company,94 NLRB 103,0. ZHallMotors, Inc,94 NLRB 1180.6 SeeHanna Motor Company, supra;0. Z. Hall Motors,Inc. supra. DALLAS CITY PACKING COMPANY63that Divoll possesses the attributes of a supervisor described in Sec-tion 2 (11) of the Act.Accordingly, as it appears that Divoll spendsa substantial portion of his time selling automobiles, we shall includehim in the unit.'We find that all new and used car salesmen at the Employer'sDenver, Colorado, establishment, excluding all other employees, officeclerical employees, service salesmen, parts and accessories salesmen,guards, watchmen, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above.Decision and Direction of Election.7As we do not rely on appendix A of the Petitioner's brief in determining the unit place-ment of Herbert Divoll, it is unnecessary for us to rule on the Employer's motion to strikethat portion of the Petitioner's brief.Dallas City Packing CompanyandLocal 528, Amalgamated MeatCutters and Butcher Workmen of North America,AFL.CaseNo. 76-CA-791. April 8, 1955DECISION AND ORDEROn February 9, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions and modificationsnoted below :1.The Respondent is engaged, at Dallas, Texas, in the slaughteringof cattle and hogs and the sale and distribution of beef and pork prod-ucts.During 1954 it purchased more than $4,000,000 worth of live-stock all from within the State of Texas and it purchased $18,000worth of spices which was shipped to its plant from outside the State.112 NLRB No. 12.1